OPINION OF THE COURT. This was an action of trespass on the case, on promises, brought by [Enoch] Rose against [Benjamin L.] Miles, to which the latter pleaded non-assumpsit and payment Without making an issue, or replying, or noticing these pleas, Rose proceeded, a jury was sworn, the cause tried, and a judgment rendered in his favor, from which Miles has appealed to this court The pleas of Miles were a good bar to the action until avoided, traversed, or denied by replications; and without which a jury could not be sworn to try the issue, for in fact there was no issue made up between the parties. This error is too manifest to require reasoning from the court, and was doubtless the result of inattention on the part of Rose. Re-, versed.